NELSON, Circuit Justice.
1. The amendments asked for cannot be allowed. They would, in effect, amount to the institution of a new suit against the defendants, materially different from the present one, both as to plaintiffs and rights of action. This exceeds the province of amendment, as was held by the supreme court of the United States at the last term. Shields v. Barrow, 17 How. [58 U. S.] 130.
2.The injunction heretofore issued must be dissolved, as the answer, supported by affidavits, shows that the shoes in question were made under a license from the plaintiff. The motion, also, for a further injunction must be denied, for the same reasons.
[See Case No. 5,504.
[For other cases involving this patent, see note to Goodyear v. Central R. Co., Case No. 5,5G3.]